IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

CODY JARET OEHM-                     NOT FINAL UNTIL TIME EXPIRES TO
WESTERGAARD,                         FILE MOTION FOR REHEARING AND
                                     DISPOSITION THEREOF IF FILED
      Appellant,
                                     CASE NO. 1D16-0359
v.

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed July 6, 2016.

An appeal from an order of the Circuit Court for Escambia County.
Ross Goodman, Judge.

Nancy A. Daniels, Public Defender, and Steven L. Seliger, Assistant Public
Defender, Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.


LEWIS, WETHERELL, and RAY, JJ., CONCUR.